

This AMENDMENT AGREEMENT TO GENERAL BOND is dated November 27, 2013 and made
between:






NORÐURÁL GRUNDARTANGI EHF, with reg. no. 570297-2609, with its registered office
at Grundartangi, 301 Akranes, Iceland (the “Pledger”); and


Landsbankinn hf., with reg. no. 471008-0280, with its registered office at
Austurstræti 11, 155 Reykjavík, Iceland (the “Pledgee”)


WHEREAS:


i.
Reference is made to a general bond executed on 9 February 2005 between the
Pledger and Kaupthing Bank hf. as agent and trustee (“Kaupthing”) for each and
any secured party (as defined therein), under which certain assets of the
Pledger were charged to Kaupthing as agent and security trustee thereunder (the
“General Bond”).

ii.
Kaupthing has confirmed with a declaration that it currently neither acts as
security trustee or agent under the General Bond, nor holds any rights or
obligations there under.

iii.
The parties hereto intend to amend the terms of the General Bond with this
amendment agreement such that certain of the pledged assets under the General
Bond dated 9 February 2005 shall be released and the following terms shall fully
replace the previous terms and hereafter constitute the General Bond (the
“Amended and Restated General Bond”).



IT IS AGREED as follows:


1.
DEFINITIONS

1.1
The following terms shall have the following meanings:

    
“Charged Assets”
means all the assets charged pursuant to Clause 2 of this Amended and Restated
General Bond.
“Facilities Agreement”
means the USD 50.000.000,- Committed Revolving Credit Facility to be entered
into on or about the date of this Amended and Restated General Bond, between the
Pledger and the Pledgee (including all amendments and supplements thereto).
“Secured Liabilities”
means all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledger owed to the Pledgee under the Facilities Agreement
together with all costs, charges and expenses incurred by the Pledgee in
connection with the protection, preservation or enforcement of its respective
rights under the Facilities Agreement on a full indemnity basis except for any
obligation or liability which, if it were so included, would result in the
Amended and Restated General Bond to be unlawful.
“Security Period”
means the period beginning on the date hereof and ending on the date upon which
the Secured Liabilities, which have arisen, have been unconditionally and
irrevocably paid and discharged in full or (if earlier) the security hereby
created has been unconditionally and irrevocably released and discharged.



2.
THE PLEDGE

2.1
The board of directors of Norðurál Grundartangi ehf., acknowledge by their
signature on this Amended and Restated General Bond that the Pledger undertakes
to pay or discharge in full the Secured Liabilities, the principal amount of
which is set out in the Facilities Agreement.

2.2
Amount in numerals: USD 385.000.000,- plus interest and default interest and all
other expenses and costs as further defined above as Secured Liabilities.




--------------------------------------------------------------------------------



2.3
Amount in words: Three hundred and eighty five million U.S. dollars.

2.4
To ensure the punctual and full payment of, and/or performance or discharge of,
the Secured Liabilities in accordance with the Facilities Agreement the
following assets are hereby charged to the Pledgee with a first-ranking charge:



A.
INVENTORY etc. (Veð í vörubirgðum)

All rights, title, benefits and interest, present or future, actual or
contingent, in, under or in respect of any raw material (alumina),
semi-processed goods (including, without limitation, liquid aluminium in the
pots), finished goods (finished aluminium), commodities, operational goods,
storage facilities for the Facility’s finished goods and all other assets,
rights, title, benefits and interests defined in Article 33 of the Mortgage Act
No. 75/1997.
Notwithstanding anything to the contrary herein, the above charge does not
create any security interest in (i) any alumina delivered to the Pledger
pursuant to a toll conversion agreement that is owned by the counterparty to
such agreement and (ii) all converted aluminum (except liquid aluminum in pots)
that has been produced using alumina delivered pursuant to a toll conversion
agreement for the account of the counterparty to such agreement. The preceding
shall apply without limitation to each of the Pledger's toll conversion
agreements with Billiton Marketing B.V. and Glencore AG and any amendments or
extensions thereto.


B.
GENERAL RECEIVABLES (Vörureikningsveð)

All present and future rights, title, benefits and interests in all receivables
and other general claims of the Pledger covered by paragraph 1 of Article 47 of
the Mortgage Act No. 75/1997.


3.
USE OF PROCEEDS

3.1
Notwithstanding any other provision contained herein the parties hereto
acknowledge that until the expiry of the Security Period, any proceeds of the
Charged Assets shall, upon the exercise of any enforcement of the remedies
hereunder in respect thereof, be applied to the payment of the Secured
Liabilities in the following order of priorities, but without prejudice to the
right of the Pledgee to recover any shortfall from the Pledger:

3.2
First: to pay all unpaid cost and expenses incurred in connection with such
enforcement:

3.3
Second; to pay all unpaid interest, including but not limited to default
interest, on the Secured Liabilities and all fees under the Facilities
Agreement, until payments in full of all such interest and fees shall have been
made;

3.4
Third: to pay the unpaid principal of the Secured Liabilities in accordance with
the provisions of the

3.5
Facilities Agreement, until payment in full of the principal has been made (or
so provided for); and

3.6
Fourht: to pay to the Pledger, or as a court of competent jurisdiction may
direct, any surplus then remaining from the proceeds of the Charged Assets owned
by it.



4.
NO WAIVER

No failure to exercise, and no delay in exercising, on the part of the Pledgee,
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.





--------------------------------------------------------------------------------



5.
INSURANCE PROCEEDS

Any insurance proceeds connected with the Charged Assets are included in the
pledge hereunder.


6.
EVENT OF DEFAULT

The security constituted hereby shall become immediately enforceable upon the
occurrence of one or more Events of Default (as defined in the Facilities
Agreement), and the enforcement rights defined below under Clause 7 shall be
immediately exercisable there upon and at any time thereafter whilst any Event
of Default continues to exist.


7.
RIGHTS AND REMEDIES

7.1
If the security constituted hereby becomes enforceable (in addition to any other
rights and remedies provided for herein or which may otherwise be available at
law, in equity or otherwise), the Pledgee may in its absolute discretion enforce
all or part of the security in any manner it sees fit which shall include:

(i)
The right to have the Charged Asset(s) sold directly on a distress sale for the
outstanding Secured Liabilities without a prior court judgement, settlement or
enforcement measure according to sub-paragraph 2 of paragraph 1 of Article 6 of
the Distress Sale Act No. 90/1991;and

(ii)
The right to redeem the Charged Asset(s); and

(iii)
The right to have the Charged Asset(s) sold at a private sale.

7.2
Enforcement measures may also be taken in order to ensure the payment of the
debt without prior court judgment or court settlement under item 7 of paragraph
1 of Article 1 of the Enforcement Measures Act No. 90/1989, following a prior
call for payment under Article 7 of the same Act.



8.
UNDERTAKING OF THE PLEDGER

8.1
The Pledger agrees that from time to time, upon request of the Pledgee, and at
the expense of the Pledger, to promptly execute and deliver all further
instruments and documents, and take all further action that may be necessary or
that the Pledgee may reasonably request, in order to create, preserve, perfect
or protect the security granted or purported to be granted hereby or the
priority thereof.

8.2
The Pledger furthermore agrees, upon the reasonable request of the Pledgee, to
provide the Pledgee with information, records and other documents pertaining to
the Charged Assets for the purposes of enabling the Pledgee to monitor the
status of the Charged Assets.

8.3
The Pledger shall pay all filing, registration and recording fees or re-filing,
re-registration and re-recording fees, and all expenses incidental to the
execution and acknowledgement of the Amended and Restated General Bond, any
agreement supplemental thereto (including (for avoidance of doubt) any
Supplemental Appendix or any other instrument or document updating the Amended
and Restated General Bond), and all stamp taxes and other taxes, duties, and
charges arising out of or in connection with the execution and delivery of this
Amended and Restated General Bond, or any agreement supplemental hereto and any
instruments of further assurance in connection herewith.



9.
RELEASE

The security created by this Amended and Restated General Bond shall be released
and all documents pursuant to this Amended and Restated General Bond, including
documents of title, shall be returned to the Pledger upon the expiry of the
Security Period, at the request and expense of the Pledger.





--------------------------------------------------------------------------------



10.
ASSIGMENT

10.1.
The Pledgee may assign and transfer all of its respective rights and obligations
hereunder to replacement Pledgee appointed in accordance with the terms of the
Facilities Agreement. The Pledger shall promptly take such action as may be
necessary in order that this Amended and Restated General Bond and replacements
therefore shall provide for effective and perfected security in favour of any
successor or replacement of the Pledgee in accordance with the Facilities
Agreement.

10.2.
The Pledger undertakes that it shall not at any time assign, transfer, novate or
dispose of any of its rights, interests or obligations in respect of this
Amended and Restated General Bond to any person (or agree to do any of the
foregoing).



11.
DISPOSALS

The Pledger may not sell, transfer or otherwise dispose of the Charged Assets,
unless it is expressly permitted to do so under the terms of the Facilities
Agreement and Article 33 of the Mortgage Act. No. 75/1997.


12.
NO SECURITY INTEREST

The Pledger shall not create or permit to subsist any security interest on any
of the Charged Assets.


13.
NOTICES

13.1
All notices or other communications under or in connection with this Amended and
Restated General Bond shall be sent by registered mail and email.

13.2
A notice given in accordance with the above but received on a non-Business Day
or after business hours in the place of receipt will be deemed to be given on
the next Business Day.

The address and facsimile number of the Pledger are:
Norðurál Grundartangi ehf.
Grundartangi
301 Akranes
Iceland
Tel: 00 354 430 1000
Telecopy: 00 354 430 1001

Attn: Managing Director/Finance Manager.

with a copy to the Parent:

Century Aluminium Company
One South Wacker Drive,
Chicago,
IL 60606
USA


Tel: 00 1 312 696 3101
Email: generalcounsel@centuryaluminum.com
Attn: General Counsel



--------------------------------------------------------------------------------



14.
EXPENSES AND INDEMNITY

The Pledger shall forthwith on demand pay (a) all reasonable costs and expenses
(including legal fees) incurred in connection with the negotiation, preparation,
printing and execution of this Amended and Restated General Bond and any other
document referred to in this Amended and Restated General Bond, (b) all costs
and expenses (including legal fees) incurred in connection with the enforcement
of, or the preservation of any rights under this Amended and Restated General
Bond, and (c) any costs or expenses incurred as a result of any steps being
taken in connection with the protection and/or improvement of the Charged
Assets.


15.
SECURITY INTEREST ABSOLUTE

The rights of the security created hereby and the obligations of the Pledger
hereunder are irrevocable, absolute and unconditional, irrespective of:
(i)
the acceleration of the maturity of any of the Secured Liabilities or any other
modification of the time of payment thereof or the failure to perfect any other
security granted to, or in favour of, the Pledgee;

(ii)
any substitution, release or exchange of any other security from or guarantee of
any of the Secured Liabilities or the failure to create, preserve, perfect or
protect any other security granted or purported to be granted to, or in favour
of the Pledgee; or

(iii)
the occurrence of any other event or circumstances of a similar or different
nature that might otherwise constitute a defence available to the Pledger as a
surety or a guarantor.



16.
SEVERABILITY

Any provision hereof which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of any provision in any other
jurisdiction.


17.
GOVERNING LAW AND JURISDICTION

17.1
This Agreement shall be governed by and construed in accordance with Icelandic
Law. Any legal actions arising from this Amended and Restated General Bond may
be brought before the Reykjavik District Court.

17.2
This Amended and Restated General Bond has been prepared in three copies, one of
which has been delivered to the Pledger, one to the Pledgee and one to be filed
in the relevant Magistrate Offices.

17.3
In confirmation and acceptance of the above, the legal representative of the
Pledger signs this Amended and Restated General Bond in the presence of two
witnesses summoned for the purpose.










--------------------------------------------------------------------------------



Reykjavík, 27 November 2013




/s/ Ragnar Gudmundsson
 
/s/ Olafur Magnusson
On behalf of Norðurál Grundartangi ehf.
 
On behalf of Landsbankinn hf.



        


Witnesses to the correct date and signatures






/s/ Gudmunda Osk Kristjansdottir
/s/ Olafur Arinbjorn Sigurdsson




